Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Severinsson (US 2018/0038428).
Regarding independent claim 1, Severinsson discloses a brake device (see Abstract, FIGS. 1-2) comprising: a wheel brake unit (7, 9, 11, 12) for braking a wheel (see ¶ 0033); an electric motor (2) for driving the wheel brake unit (see ¶¶ 0016-0018); a speed reducer (15, 19) for decelerating rotation of the electric motor (see ¶ 0039); a rotation-linear motion converter (21, 25) for converting a rotational output of the speed reducer into a linear motion (see ¶ 0043); and a braking force transmission member (23, 26, 27) for transmitting the linear motion produced by the rotation-linear motion converter to the wheel brake unit (see ¶¶ 0045, 0046), wherein the rotation-linear motion converter includes: a rotary block (21, 25) configured to be rotated by the rotational output of the speed reducer (19, 20) (see FIG. 2; ¶¶ 0039-0041); and a casing (5, 22) housing the rotary block in a rotatable manner (see ¶ 0041), wherein the casing retains the braking force transmission member (23, 26, 27) such that the braking force transmission member is movable forward and backward in a first direction substantially perpendicular to a rotational center axis of the rotary block (see FIG. 2), wherein the rotary block includes a cam mechanism (21, 25) for moving the braking force transmission member forward and backward at a position spaced from the rotational center axis (see ¶ 0043), and wherein, when the rotary block rotates, the cam mechanism presses a first surface of the braking force transmission member facing the cam mechanism in the first direction (see FIG. 2), a second surface of the braking force transmission member on the other side of the first surface in the first direction presses the wheel brake unit (see FIG. 2, ¶ 0043), and the wheel brake unit pressed by the second surface brakes the wheel (see ¶ 0043).  
Regarding claim 3, Severinsson discloses that the casing has a reaction force - 25 -Attorney Docket No. 021970-0510242 receiving surface (22) supporting an outer peripheral surface of the rotary block (see ¶ 0041; FIG. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Severinsson (US 2018/0038428), as applied to claims 1 and 3, above, and further in view of Boehme (DE 10 2010 063 300) (machine translation attached).
Regarding claim 4, Severinsson does not disclose that the speed reducer includes a rotation output section, and wherein the rotary block and the rotation output section are coupled to each other via an Oldham coupling.  
Boehme teaches a brake device (see machine translation, ¶ 0001) comprising a speed reducer (4) (see ¶ 0006, “(reduction) gear 4”) and a rotation-linear motion converter (see ¶ 0006, “threaded spindle-nut combination”), wherein the speed reducer includes a rotation output section (16), and wherein the rotation-linear motion converter and the rotation output section are coupled to each other via an Oldham coupling (11, 12, 18) (see FIG. 2). 
It would have been obvious to combine the Oldham coupling between the speed reducer and the rotary block of the rotation-linear motion converter to compensate for any misalignments of the drive train due to manufacturing tolerances (see e.g. Boehme, machine translation, page 2, lines 67-69).   
Regarding claim 5, Severinsson does not disclose that the speed reducer includes a rotation output section, and wherein the rotary block and the rotation output section are coupled to each other via an Oldham coupling.  
Boehme teaches a brake device (see machine translation, ¶ 0001) comprising a speed reducer (4) (see ¶ 0006, “(reduction) gear 4”) and a rotation-linear motion converter (see ¶ 0006, “threaded spindle-nut combination”), wherein the speed reducer includes a rotation output section (16), and wherein the rotation-linear motion converter and the rotation output section are coupled to each other via an Oldham coupling (11, 12, 18) (see FIG. 2). 
It would have been obvious to combine the Oldham coupling between the speed reducer and the rotary block of the rotation-linear motion converter to compensate for any misalignments of the drive train due to manufacturing tolerances (see e.g. Boehme, machine translation, page 2, lines 67-69).   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Severinsson (US 2018/0038428), as applied to claim 1, above, and further in view of Fujimoto (US 2001/0012809).
Regarding claim 6, Severinsson does not disclose that the speed reducer includes: a support block; a crankshaft rotatably supported on the support block and configured to be rotated by a drive force of the electric motor; a revolving gear rotatably engaged with an eccentric portion of the crankshaft to revolve along with the eccentric portion, the revolving gear having outer teeth; and an outer cylinder disposed on an outer peripheral side of the revolving gear and configured to mesh with the outer teeth of the revolving gear, the outer cylinder retaining inner tooth pins on an inner peripheral surface thereof, a number of the inner tooth pins being larger than a number of the outer teeth, wherein one of the support block and the outer cylinder is fixed on an outside member, and  - 26 -Attorney Docket No. 021970-0510242 wherein the other of the support block and the outer cylinder serves as a rotation output section.  
Fujimoto teaches a speed reducer (see Abstract, FIG. 1) including a support block (36, 37); a crankshaft (45) rotatably supported on the support block (see FIG. 1) and configured to be rotated by a drive force of an electric motor (see ¶ 0019); a revolving gear (24, 25) rotatably engaged with an eccentric portion (48, 49) of the crankshaft to revolve along with the eccentric portion (see FIG. 1; ¶ 0018), the revolving gear having outer teeth (26, 27); and an outer cylinder (22) disposed on an outer peripheral side of the revolving gear and configured to mesh with the outer teeth of the revolving gear (see FIG. 1; ¶ 0026), the outer cylinder retaining inner tooth pins (23) on an inner peripheral surface thereof (see FIG. 1), a number of the inner tooth pins being larger than a number of the outer teeth (see ¶ 0026), wherein one of the support block and the outer cylinder is fixed on an outside member (see ¶ 0017) and - 26 -Attorney Docket No. 021970-0510242wherein the other of the support block and the outer cylinder serves as a rotation output section (see ¶ 0028).  
It would have been obvious to replace the speed reduction mechanism of Severinsson with the speed reducer of Fujimoto to utilize a reducer that is compact but still provides a high reduction ratio (see e.g. Fujimoto, ¶ 0002), in addition to reducing vibration and noise, increasing rigidity and being compact and economical (see e.g. Fujimoto, ¶ 0006).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Severinsson (US 2018/0038428) in view of Boehme (DE 10 2010 063 300) (machine translation attached).
Regarding independent claim 7, Severinsson discloses a brake device (see Abstract, FIGS. 1-2) comprising: a wheel brake unit (7, 9, 11, 12) for braking a wheel (see ¶ 0033); an electric motor (2) for driving the wheel brake unit (see ¶¶ 0016-0018); a speed reducer (15, 19) for decelerating rotation of the electric motor (see ¶ 0039); a rotation-linear motion converter (21, 25) for converting a rotational output of the speed reducer into a linear motion (see ¶ 0043); and a braking force transmission member (23, 26, 27) for transmitting the linear motion produced by the rotation-linear motion converter to the wheel brake unit (see ¶¶ 0045, 0046), wherein the rotation-linear motion converter includes: a rotary block (23, 25) configured to be rotated by the rotational output of the speed reducer (see ¶ 0043); and a casing (5, 22) housing the rotary block in a rotatable manner (see ¶ 0043) and retaining the braking force transmission member such that the braking force transmission member is movable forward and backward in a direction substantially perpendicular to a rotational center axis of the rotary block (see ¶ 0043), and wherein the rotary block includes a cam mechanism (25) for moving the braking force transmission member forward and backward at a position spaced from the rotational center axis (see ¶ 0043), wherein the casing has a reaction force- 25 -Attorney Docket No. 021970-0510242 receiving surface (22) supporting an outer peripheral surface of the rotary block (see ¶ 0041; FIG. 1), wherein, when the rotary block rotates, the cam mechanism presses a first surface of the braking force transmission member facing the cam mechanism in the first direction (see FIG. 2), a second surface of the braking force transmission member on the other side of the first surface in the first direction presses the wheel brake unit (see FIG. 2, ¶ 0043), and the wheel brake unit pressed by the second surface brakes the wheel (see ¶ 0043).  
Severinsson does not disclose that the rotary block and a rotation output section of the speed reducer are coupled to each other via an Oldham coupling.  
Boehme teaches a brake device (see machine translation, ¶ 0001) comprising a speed reducer (4) (see ¶ 0006, “(reduction) gear 4”) and a rotation-linear motion converter (see ¶ 0006, “threaded spindle-nut combination”), wherein the speed reducer includes a rotation output section (16), and wherein the rotation-linear motion converter and the rotation output section are coupled to each other via an Oldham coupling (11, 12, 18) (see FIG. 2). 
It would have been obvious to combine the Oldham coupling between the speed reducer and the rotary block of the rotation-linear motion converter to compensate for any misalignments of the drive train due to manufacturing tolerances (see e.g. Boehme, machine translation, page 2, lines 67-69).   
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2018/0319384), as applied to claim 8, above, and further in view of Masuda (US 2017/0009834).
Regarding claim 9, Yasui discloses a motor rotation sensing unit (MKA) for sensing an amount of rotation of the electric motor from an initial position to a braking position thereof (see ¶ 0041).  
Yasui does not disclose a wear determination unit for determining whether or not the wheel brake unit is worn based on a sensing result of the motor rotation sensing unit.  
Masuda teaches brake control system (see Abstract, FIGS. 1, 2) comprising an electric motor (2), a motor rotation sensing unit (28A) for sensing an amount of rotation of the electric motor from an initial position to a braking position thereof (see ¶ 0028) and a wear determination unit (37) for determining whether or not the wheel brake unit is worn based on a sensing result of the motor rotation sensing unit (see ¶ 0021).  
It would have been obvious to combine the wear determination unit of Masuda with the device of Yasui to provide a means of determining when it is necessary to change a brake pad without the need for an additional dedicated sensor for detecting pad wear (see e.g. Masuda, ¶ 0028).
Regarding claim 10, Masuda teaches an alert unit (33) for giving an alert when the wear determination unit determines that the wheel brake unit is worn to a prescribed level or more (see ¶¶ 0037, 0038).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Severinsson (US 2018/0038428) in view of Yasui et al. (US 2018/0319384).
Regarding independent claim 8, Severinsson discloses a brake control system (see Abstract, FIGS. 1-2) comprising: a wheel brake unit (7, 9, 11, 12) for braking a wheel (see ¶ 0033); an electric motor (2) for driving the wheel brake unit (see ¶¶ 0016-0018); a speed reducer (15, 19) for decelerating rotation of the electric motor (see ¶ 0039); a rotation-linear motion converter (21, 25) for converting a rotational output of the speed reducer into a linear motion (see ¶ 0043); and a braking force transmission member (23, 26, 27) for transmitting the linear motion produced by the rotation-linear motion converter to the wheel brake unit (see ¶¶ 0045, 0046), wherein the rotation-linear motion converter includes: a rotary block (21, 25) configured to be rotated by the rotational output of the speed reducer (19, 20) (see FIG. 2; ¶¶ 0039-0041); and a casing (5, 22) housing the rotary block in a rotatable manner (see ¶ 0041), wherein the casing retains the braking force transmission member (23, 26, 27) such that the braking force transmission member is movable forward and backward in a first direction substantially perpendicular to a rotational center axis of the rotary block (see FIG. 2), wherein the rotary block includes a cam mechanism (21, 25) for moving the braking force transmission member forward and backward at a position spaced from the rotational center axis (see ¶ 0043), and wherein, when the rotary block rotates, the cam mechanism presses a first surface of the braking force transmission member facing the cam mechanism in the first direction (see FIG. 2), a second surface of the braking force transmission member on the other side of the first surface in the first direction presses the wheel brake unit (see FIG. 2, ¶ 0043), and the wheel brake unit pressed by the second surface brakes the wheel (see ¶ 0043).  
Severinsson does not disclose an object detecting device for detecting an object outside a vehicle; a vehicle speed sensing device for sensing a running speed of the vehicle; and a brake control device configured to receive signals from the object detecting device and the vehicle speed sensing device and control the electric motor of the brake device in accordance with a distance between the vehicle and the object outside the vehicle and the running speed of the vehicle
Yasui teaches a brake control system (see Abstract, FIG. 7) comprising a brake device (BRK) comprising: a wheel brake unit (MSB, KTB) for braking a wheel (see ¶ 0031); an electric motor (MTR) for driving the wheel brake unit (see ¶ 0013); a speed reducer (GSK) for decelerating rotation of the electric motor (see ¶ 0041); a rotation-linear motion converter (NJB) for converting a rotational output of the speed reducer into a linear motion (see ¶ 0043); and a braking force transmission member (PSN) for transmitting the linear motion produced by the rotation-linear motion converter to the wheel brake unit (see ¶ 0043), an object detecting device (VIS) for detecting an object outside a vehicle (see ¶ 0113); a vehicle speed sensing device (VIS) for sensing a running speed of the vehicle (see ¶ 0113); and a brake control device (ECB) configured to receive signals from the object detecting device and the vehicle speed sensing device and control the electric motor of the brake device in accordance with a distance between the vehicle and the object outside the vehicle and the running speed of the vehicle (see ¶ 0116).  
It would have been obvious to combine the object detecting device, vehicle speed sensing device, and brake control device of Yasui with the brake device of Severinsson to allow the brakes to be automatically applied, without intervention from an operator, in the event of an object being in the path of the vehicle.  
Response to Arguments
Applicant's arguments filed 11-Mar-2022 have been fully considered but they are not persuasive. 
Regarding independent claims 1, 7 and 8, Applicant argues that Severinsson does not disclose that “a second surface of the braking force transmission member on the other side of the first surface in the first direction presses the wheel brake unit” because “Severinsson’s brake pad 9 is disposed separated away from the drive bridge 23 in both a direction along a guide rod 10 and a direction perpendicular to the direction along the guide rod 10 in FIG. 2 of Severinsson.” (See Amendment, page 10).  The claim language, however, does not recite that the braking force transmission member presses a “brake pad,” as argued by Applicant.  Rather, the claim language recites that the braking force transmission member presses “the wheel brake unit.”  The head (12), lever (11) and pad (8, 9) of Severinsson is interpreted as forming a “wheel brake unit.”  Therefore, Severinsson discloses that a second surface of the brake force transmission member presses the wheel brake unit.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

June 17, 2022